DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 3 December 2021 is acknowledged.  The traversal is on the grounds that "all claims are unified by a single extraction product obtained from a single extraction process and no separate search is required."  This is not found persuasive because a search burden exists since the inventions would require separate searches in different classifications using different strategies and search terms. The various species set forth in the election requirement would also require separate searches because each species is distinct and mutually exclusive to the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15, 17-18, and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 December 2021.

Information Disclosure Statement
Regarding in the information disclosure statement filed on 3 August 2021, the Foreign Patent document 1 and the Non-Patent Literature document 1 are crossed out because they are duplicates of documents already filed and considered in the information disclosure statement filed on 5 December 2019.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Extracting Multiple Volatile Compounds from Tobacco Material.
The disclosure is objected to because of the following informalities: 
Pages 23 and 25, Tables 1 and 2, have an “*” definition without an “*” reference in the table. Based on the definition, “Megastigmatrienone” in both tables should read “Megastigmatrienone *” 
Appropriate correction is required.
The amendment filed 14 May 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to the specification is improper because it was added subsequent to the 26 April 2018 international filing date of this nation stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. "Comparison of different extraction methods: steam distillation, simultaneous distillation and extraction and headspace co-distillation, used for the analysis of the volatile components in aged flue-cured tobacco leaves" in view of Chaintreau "Simultaneous distillation-extraction: from birth to maturity -- review".
	Regarding claim 1, Peng et al. discloses a method of extracting one or more volatile compounds of interest from tobacco material (Page 1, abstract, lines 1-2), the method comprising the steps of: i) providing tobacco material (Page 2, section 2.1., lines 1-5); ii) subjecting the tobacco material to steam distillation (Page 2, section 2.2.1., lines 1-4; Page 2, section 2.2.2.); and iii) extracting one or more volatile compounds of interest from the tobacco material with a solvent (Page 2, section 2.2.1., lines 4-8; Page 2, section 2.2.2.); wherein distillation step (ii) and extraction step (iii) are carried out simultaneously (Page 2, section 2.2.2.) and at a pH of no greater than 2 (Page 2, section 2.3., lines 11-13, acidic fraction extracted at a pH of 1). 
Peng et al. does not explicitly disclose wherein the period during which both the distillation step (ii) and the extraction step (iii) are carried out is from about 8 to about 20 hours. 
Chaintreau teaches the method of simultaneous distillation-extraction (abstract) wherein the period during which both the distillation step (ii) and the extraction step (iii) are carried out for up to 48 hours (Page 139, “Distillation-Extraction Time”, lines 1-3) which overlaps with the claimed range of about 8 to about 20 hours. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Peng et al. to specify the optimal period during which both the distillation and the extraction are carried out as taught by Chaintreau in order to optimally extract the desired volatile compounds. 
Regarding claim 2, Peng et al. discloses the method wherein the distillation step (ii) and extraction step (iii) are carried out at a pH of no greater than 2 for the total period of time for which said steps are carried out (Page 2, section 2.3., lines 11-13, acidic fraction extracted at a pH of 1). 
Regarding claim 3, Chaintreau teaches the method wherein the solvent is a non-polar solvent (Page 139, “Solvent”, pentane and diethyl ether are non-polar solvents).
Regarding claim 4, Peng et al. discloses the method wherein the solvent is immiscible with water (Page 2, section 2.3., lines 11-13, dichloromethane is immiscible with water). 
Regarding claim 5, Peng et al. discloses the method wherein the solvent is dichloromethane (Page 2, section 2.3., lines 11-13, dichloromethane).
Regarding claim 6, Chaintreau teaches the method wherein the solvent is a mixture of pentane and ethyl ether (Page 139, “Solvent”, solvent mixtures such as pentane/diethyl ether). 
Regarding claim 7, Chaintreau teaches the method wherein the solvent comprises a mixture of pentane and ethyl ether (Page 139, “Solvent”, solvent mixtures such as pentane/diethyl ether) in a weight ratio of pentane to ethyl ether of 3:1 to 1:1. The examiner notes that while Chaintreau does not explicitly teach a weight ratio for the mixture, one of ordinary skill in the art would see the use of a pentane and ethyl ether mixture as the solvent and use routine experimentation to determine the optimal weight ratio for the target volatile compounds. The determined weight ratio of pentane to ethyl ether would be expected to meet the claimed range of 3:1 to 1:1.
The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 8, Peng et al. discloses the method wherein the distillation step (ii) and extraction step (iii) are carried out at a pH of from 0.5 to 2 (Page 2, section 2.3., lines 11-13, acidic fraction extracted at a pH of 1).
Regarding claim 10, Chaintreau teaches the method wherein the period during which both the distillation step (ii) and the extraction step (iii) are carried out for up to 48 hours (Page 139, “Distillation-Extraction Time”, lines 1-3) which overlaps with the claimed range of about 8 to about 10 hours. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 12, Peng et al. discloses the method wherein the distillation step (ii) and the extraction step (iii) are carried out at a temperature of up to about 130ºC (Page 2, section 2.2.2., 60ºC).
Regarding claim 13, Peng et al. discloses the method wherein the tobacco material does not undergo any heat treatment before distillation step (ii) and extraction step (iii) are carried out (Page 2, section 2.1., no indication that the tobacco material undergoes any heat treatment).
Regarding claim 14, Peng et al. discloses the method wherein one of the volatile compounds of interest is phytol (Page 3, Table 1, phytol).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. "Comparison of different extraction methods: steam distillation, simultaneous distillation and extraction and headspace co-distillation, used for the analysis of the volatile components in aged flue-cured tobacco leaves" in view of Chaintreau "Simultaneous distillation-extraction: from birth to maturity -- review" as applied to claim 1 above, and further in view of Dull et al. (US 2015/0344456 A1).
Regarding claim 16, Peng et al. in view of Chaintreau does not explicitly teach the method wherein the method further comprises a purifying step which comprises replacing the solvent used for extraction with another solvent suitable for use in a tobacco product. 
Dull et al. teaches similar methods of distillation and extraction to isolate desired compounds from a tobacco material ([0051], lines 5-14; [0056], lines 1-7) wherein the method further comprises a purifying step ([0051], lines 4-10) which comprises replacing the solvent used for extraction with another solvent suitable for use in a tobacco product ([0056], lines 10-13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Peng et al. in view of Chaintreau to include a purifying step as taught by Dull et al. as the inclusion of a purifying step after compound isolation is a common practice in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.N.D./Examiner, Art Unit 1747       

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747